Blackford, J.
— “We understand by the bill, that the complain*299ants’ only claim to the lots in question, is ibtindcd on tlxo title* bond executed to liim by Rankin Baldridge. Wo will pass by without cornment, the circumstance that this bond is executed by Rankin Bal-didder alone. ¡Supposing the bond to have, been executed by both the grantees oí Sumad Baldridge, it would be only a contract by the obligors to execute to the complainant a quit claim deed for said lots, so soon as the purchase money therefor, namely, 500 dollars should be paid.
“ The complainant could have no claim under such a bond, against any person whatever, either at law or in equity, until he had paid to the proper party the purchase money, or had, at least, offered to pay the same upon receiving the deed at the samo lime.
“The bill does not aver such payment or any oiler to make it; and it therefore contains no equity.
“ Whether if the purchase money had been paid, or duly offered, the complainant before obtaining a decree on the bond he holds, could proceed against Browning, we give no opinion.”
Decree reversed, <ke.